Case 1:16-cv-09517-LAK-KHP Document 156-6 Filed 11/16/18 Page 1 of 3




                   Exhibit F
                 Case 1:16-cv-09517-LAK-KHP Document 156-6 Filed 11/16/18 Page 2 of 3




                                                      underberg & kessler rrp



                                                                                         PAUL F. KENEALLY, PARTNER
                                                                                         (s8s) 2s8-2882
                                                                                         pkeneally@underbergkessler,com




                                                           August 17,2018

             VIA EMAIL AND FIRST CLASS MAIL

            Daryoush Behbood, Esq.
            Clinton Brook & Peed
            101 Hudson Street
            Suite 2100
            Jersey City, New Jersey 07302

                        Re      Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                Civ. Action No.: 16-cv-09517

             Dear Mr. Behbood:

                    Please allow the following to serve as a response to the objections to the Eber Defendants'
             various discovery responses raised in your July 3I,2018 letter. I would suggest that rather than
             continuing the endless parade of objections on relatively minor points, it would be far more
             efficient for all involved to simply address these minor issues during depositions. If a written
             clarification is called for thereafter, so be it. Nonetheless, please be advised of the following:

                 o      The January 29,20081etter from Lester Eber to Lee Hager previously produced is the only
                        copy in possession of the Eber Defendants. Please be further advised that we do not possess
                        a copy that has been countersigned by Mr. Hager.


                 o      While Mr. Eber's bank record entries unrelated to this case or any of the companies or
                        people referenced in it, we have unredacted these unrelated deposit entries to show names
                        only demonstrating they were not from any Eber entity. A disc containing same is attached.

                  o     The plain language of the Eber Defendants' response to No. 19 of Plaintiffls First Request
                        for Production of Documents makes clear that all documents were provided despite the
                        objection raised in the response. However, let this further confirm that no documents were
                        withheld based on that objection. This is true for the other responses referenced in your
                        letter, namely Wendy Eber's amended response No. 6 to Kleeberg's First Set of
                        Interrogatories, response No. 41 in Eber Defendants' amended responses to Plaintiffs
                        Second Request for Production, and response No. 9 in Eber Defendants' amended
                        responses to Hays' First Set of Interrogatories.



300 Bausch & Lomb Place, Rochester, NY'14604        www.   unde   rberg kess le r. com     Additional Offices
         585-258-2800   psorr 585-258-2821 rax                                              Buffalo, Canandaigua and Geneseo, NY
   Case 1:16-cv-09517-LAK-KHP Document 156-6 Filed 11/16/18 Page 3 of 3




Daryoush Behbood, Esq
August 17, 2018
                                          m
                                       underberg & kessler rrp


Page 2




   a   The following attorneys were retained regarding the foreclosure action: David L. Belt,
       Esq. of Hurwitz Sagarin Slossberg & Knuff LLC and Paul F. Keneally, Esq., William
       Brueckner, Esq. and Michael J. Beyma, Esq. of Underberg & Kessler LLP.

   a   The ownership interests in Eber W&L was as follows

         o    Eber Bros.: 250 preferred; 2000 A common; 438 B common;
         o    Trust Beneficiaries: 250 preferred;319 B common; and
         o    Lester Eber: 750 B preferred.

   a   The following attorney was retained regarding the formation          of   Alexbay LLC:
       Jerry Ferrell, Esq.

   a   Lester Eber's response to Interrogatory No. 25 makes clear that it was Lester Eber's
       understanding that a demand to the Board was necessary based upon his position on that
       Board for many years. Contrary to your charucterization, this is not a legal conclusion,
       rather this was Lester Eber's good faith belief based upon his long association with Eber
       Bros.


                                        V       truly



                                        Paul F              ly

PFK:ar
Enclosures
cc(w/encl):    Robert Calihan, Esq. (w/ enc. via email and First Class Mail)
               Laura Myers, Esq. (w/ enc. via email and First Class Mail)
               Michael J. Adams, Esq, (w/ enc. via email and First Class Mail)
